Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-final action in response to amendment field on 06/09/2021. Claims 1-3, 5-16, 18-22 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-22 recites the limitation "a type of good associated with the package".  It is unclear if it’s the type of good is the same or different “type of good” related to “authentication criteria” in claims 1 and 14. Applicant may consider amending claims 21-22 to recite “the [[a]] type of good”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 10-13, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schaffalitzky (US 9459620) in view of Rademaker (US 20120030133), further in view of Farris (US 20160033966), even further in view of Dixon (US 20110016054) and Gillen (US 20150081587)
As per claim 1, Schaffalitzky discloses an Unmanned Vehicle (UV) server system for coordinating a delivery of a package comprising one or more goods, the system comprising: 
one or more communication interfaces configured to communicate with: 
a UV comprising a Global Navigation Satellite System (GNSS) receiver (see at least Schaffalitzky, Fig. 1, see UAV 104; see also 3: 25-55, system may include navigation device and antennas (e.g., GPS)); and 
a user device (see at least Schaffalitzky, 7: 49-52, user device 308); 
one or more memory devices storing: 
processor instructions (see at least Schaffalitzky, Fig. 3, item 320, 338, O/S); 
user preferences on delivery logistics (see at least Schaffalitzky: 6: 64-7:22, customer information database may include profile characteristics for the human user may include human user prefer to meet the UAV at a specific time); and 
one or more processors configured to execute the instructions to perform operations comprising: 
receiving real-time information comprising location information of the UV (see at least Schaffalitzky, 11: 24-43, adjusting the flight path of the UAV if necessary. The flight path intersect circle, the occurrence may trigger a change in the UAV from coarse positioning to fine positioning); 
authorizing the delivery of the package if an authentication process is satisfied based on the user preferences, and the real-time information (see at least Schaffalitzky, 7: 5-22, profile characteristic for the human user may indicate that the human user prefers to meet the UAV at a specific time and guide it using particular gestures. Other delivery characteristics may include gestures commonly used by the human users, delivery vehicle preferences. See also 7:49-8:7, human user may use user device to authenticate its identity prior to the UAV delivery its payload. For example, user may make a first gesture to direct the UAV, make a second gesture or otherwise interact with the UAV to authenticate the identity of the human user); 
if the delivery is authorized, transmitting to the UV a command to complete the delivery (see at least Schaffalitzky: 8:1-6, human user make a second gesture to authenticate the identity, make a third gesture to direct the UAV to deliver its payload); and 
if the delivery is not authorized, transmitting to the UV an abort command (see at least Schaffalitzky: 14: 31-38, if the received human gestures indicate that the UAV should abort, then UAV may abort).

Schaffalitzky does not explicitly disclose 
user device comprising GNSS receiver
memory storing user financial data;
receiving real-time information comprising location information of user device 
user financial data comprising one or more indicators of fraud
determining based on the user financial data, whether the delivery of the package is authorized, wherein the determination includes performing an authentication process according to one or more authentication criteria being configured by the user based on a type of good associated with the package

To the extent that Schaffalitzky does not explicitly disclose GNSS receiver in user device and its related usage,
Schaffalitzky, however, discloses
two-way communication capability that enable interaction with recipient for the purpose of verification (Schaffalitzky: 4, 8-16, UAV may support two-way communication with users. Two-way communication may be beneficial for verifying a potential recipient’s identity, for posing questions to a potential recipient)
Rademaker teaches 
user device comprising GNSS receiver (see at least Rademaker, 0098, system may authenticate the person via detected GPS location of recipient interface device)
memory storing user financial data (see at least Rademaker, 0099, operator interface device may present a piece of information such as a portion of a credit card number that provably identifies the packages recipient);
receiving real-time information comprising location information of user device  (see at least Rademaker, 0098, system may authenticate the person via detected GPS location of recipient interface device)
authorizing the delivery of package if an authentication process is satisfied based on user financial data (see at least Rademaker, 0099, operator interface device may present a piece of information such as a portion of a credit card number that provably identifies the packages recipient)

It would have been obvious for one ordinary skilled in the art just prior to the effective filing day of the invention to combine Rademarker’s authentication process using GPS information on recipient device with Schaffalitzky’s two-way communication authentication method for the purpose of verifying identity of recipient (Schaffalitzky: 4, 8-16; Rademaker: 0098)

Although Schaffalitzky/Rademarker teaches receiving real-time information comprising location information, Schaffalitzky/Rademaker does not explicitly teach real-time information further includes at least one of weather data, police crime data, or fire data and the at least one of weather data, police crime data or fire data is also used for determining whether delivery of the package is authorized.
However, Farris teaches 
real-time information further includes at least one of weather data, police crime data, or fire data (see at least Farris, 0080, “The homing device 128 would also be able to ascertain current weather condition … and communicates those conditions to the drone 126, or the shipper. If the box 202 cannot move …, the drone 126, shipper, and/or the homing device 128 will … abort the mission …”)
the at least one of weather data, police crime data or fire data is also used for determining whether delivery of the package is authorized (see at least Farris, 0080, “The homing device 128 would also be able to ascertain current weather condition … and communicates those conditions to the drone 126, or the shipper. If the box 202 cannot move …, the drone 126, shipper, and/or the homing device 128 will … abort the mission …”. Examiner notes that this description of shipper may abort the mission upon receiving weather data means that authorization for delivery is based on weather data in addition to other authentication criteria such as those described in 0086 of Farris)

It would have been obvious for one ordinary skilled in the art just prior to the effective filing day of the invention to combine Farris’ weather forecast triggered aborting delivery mission with Schaffalitzky’s drone delivery system for the purpose of ensuring delivery is not affected by adverse weather condition (Farris: 0080).

Although Schaffalitzky/Rademaker/Farris as noted above, teaches financial data including credit card number (Rademaker, 0099), Schaffalitzky/Rademarker/Farris does not explicitly disclose financial data (such as credit card number) comprising indicators of fraud and using the financial data that includes the indicator of fraud to authenticate a person. 
However, Dixon teaches 
storing user financial data comprising indicator of fraud (see at least Dixon, 0063-0067, validation may include check against transit agency’s black list, maintained at the transit POS to determine if the rider should be permitted to access into the transit facility. The agency may place a consumer device on a black list based on transmission originating from payment processing system, such as a response to an issuer validation request. Transit system may use compared to the risk assessment to a toleration threshold such that the agency may wish to place the FIPPD on the negative list if the threshold is transgressed. See also 0056, if the fraud rules are broken and the portable device is determined to have associated fraud, the device number may be placed on a negative list. Examiner notes that the presence on such black/negative list would be an indication of fraud that is based on user’s past financial transaction (in this case: fare purchase history) and  would read on the claimed limitation of financial data comprising indicator or fraud)
authorize user for physical access based on financial data that includes indicator of fraud (see at least Dixon, 0063-0067, validation may include check against transit agency’s black list, maintained at the transit POS to determine if the rider should be permitted to access into the transit facility. The agency may place a consumer device on a black list based on transmission originating from payment processing system, such as a response to an issuer validation request. Transit system may use compared to the risk assessment to a toleration threshold such that the agency may wish to place the FIPPD on the negative list if the threshold is transgressed)

It would be obvious for one ordinary skilled in the art just before the effective filing date of  the invention to combine Dixon’s usage of a stored blacklist that indicates past financial data comprising one or more indicator of fraud in access authorization with Schaffalitzky’s, Rademarker’s and Farris’ method of authorizing delivery by verifying user identity for the purpose of having an extra layer of security. 

To the extent that Schaffalitzky/Rademaker/Farris/Dixon do not explicitly disclose the determination of authorization comprises performing authentication process according to authentication criteria that is being configured according to user-selected preferences based on a type of good associated with the delivery,
	Gillen teaches 
determination of authorization comprises performing authentication process according to authentication criteria that is being configured by the user based on type of good associated with the package (see at least Gillen, 0061, consignors, consignees, and/or the carrier may request that a recipient’s signature to be obtained for certain items. In-person signature requests may be for high-value and/or high-risk items).
It would be obvious for one ordinary skilled in the art just before the effective filing date of  the invention to combine Gillen’s sender specified delivery authentication preference based on a package type associated with the delivery with Schaffalitzky’s, Rademarker’s, Farris’, and Dixon’s method of authorizing identity verification for the purpose of  ensuring delivery for high-value items (Gillen: 0061)

As per claim 2, Schaffalitzky discloses the system of claim 1 but does not explicitly disclose wherein the user financial data comprises a retail transaction history of the user or financial data breach alerts
Dixon teaches using user retail transaction history to place user on a black list to prevent access to physical place (see at least Dixon, 0063-0067, validation may include check against transit agency’s black list, maintained at the transit POS to determine if the rider should be permitted to access into the transit facility. The agency may place a consumer device on a black list based on transmission originating from payment processing system, such as a response to an issuer validation request. For example, transmission may have included a notification from the issuer that there has been a declined transaction involving the FIPPD in the past)
	The rationale to combine with Dixon would persist.

As per claim 3, Schaffalitzky further discloses the system of claim 1, wherein the real-time information comprises data captured by a sensor on the UV, wherein the sensor comprises an image sensor, a video camera, a temperature sensor, an accelerometer, or a wind speed sensor (see at least Schaffalitzky, 7: 23-47, certain gestures (e.g.., waving of one’s arm aggressively in front of one’s face) may, instructing the UAV to adjust its behavior. See also 3:56-67, UAV may include light sensors (e.g., imaging device)).

As per claim 6, Schaffalitzky further discloses the system of claim 1, wherein the authentication process comprises: 
transmitting information to the user device allowing receipt of a user command to directly control the UV delivery (see at least Schaffalitzky, 7:49-8:7, human user may use user device to direct the UAV during delivery and to authenticate its identity prior to the UAV delivery its payload. For example, user may make a first gesture to direct the UAV, make a second gesture or otherwise interact with the UAV to authenticate the identity of the human user. See also 5:45-65, user devices may be operable by human users to access management module and the UAV via network, such connectivity may enable human user to interact with the UAV); 
receiving a direct control input from the user device (see at least Schaffalitzky, 7:49-67, user may use the user device to direct the UAV during delivery); and 
authenticating based on the direct control input (see at least Schaffalitzky: 8:1-6, human user make a second gesture to authenticate the identity, make a third gesture to direct the UAV to deliver its payload. See also 14: 31-38, if the received human gestures indicate that the UAV should abort, then UAV may abort). 

As per claim 7, Schaffalitzky further discloses the system of claim 1, wherein the operations further comprise: 
receiving, from the UV, information confirming the delivery (see at least Schaffalitzky, 12: 4-65, once the UAV has determined a method for delivery, it may deliver the package. Once completed, UAV may follow flight path back to the vehicle); and 
transmitting, to the user, a communication message (see at least Schaffalitzky, 18: 15-22, sending a message to recipient)

Schaffalitzky does not explicitly disclose the message provides a delivery confirmation.

Rademaker teaches it is well-known in the delivery industry to provide a delivery confirmation record (see at least Rademaker, 0101, record may serve as the delivery receipt, similar to a receipt that would have been generated had the package been successfully delivered to the original delivery location)
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to include Rademaker’s delivery receipt into Schaffalitzky’s messaging capability for the purpose of providing a record (Rademaker: 0100-0101)

As per claim 8, Schaffalitzky discloses the system of claim 7, but does not explicitly disclose wherein the information confirming the delivery comprises an image or a video captured by the UV.
Schaffalitzky, however, discloses the UV has an infrared camera to capture image (see at least Schaffalitzky, 3: 54-67, UAV include infrared camera).
Rademaker teaches capturing signature and include that captured signature in delivery confirmation (Rademaker, 0100, delivery notification includes a signature captured form the package recipient).
Therefore, it would be obvious for one ordinary skilled in the art at the time of the invention to use Schaffalitzky’s infrared camera to capture recipient signature as taught by Rademaker for the purpose of providing a record (Rademaker: 0100-0101)

As per claim 10, Schaffalitzky further discloses the system of claim 1, wherein the operations further comprise: 
if the delivery is aborted, directing the UV to a backup destination based on the user preferences and the real-time information (see at least Schaffalitzky: 7:5-22, delivery characteristics may include: gestures commonly used by the human user while interacting with the UAV. See also 8:1-6, human user make a second gesture to authenticate the identity, make a third gesture to direct the UAV to deliver its payload. See also 14: 31-38, if the received human gestures indicate that the UAV should abort, then UAV may abort. See also 16: 30-64, if the behavior is that the UAV should abort, then UAV may return to its source location). 

As per claim 11, Schaffalitzky further discloses the system of claim 1, wherein the UV further comprises a wireless communication interface configured to communicate with the user device (see at least Schaffalitzky, Fig. 3, wherein user device and UAV is not connected by wire through network 306)

As per claim 12, Schaffalitzky further discloses the system of claim 11, wherein the operations further comprise: receiving, from the UV, an indication that the UV has initiated communication with the user device (see at least Schaffalitzky, 7: 49-8:7, human user may use the user device to direct the UAV during delivery. see also, 12: 4-65, once the UAV has determined a method for delivery, it may deliver the package. Once completed, UAV may follow flight path back to the vehicle).

As per claim 13, Schaffalitzky further discloses the system of claim 1, wherein the operations further comprise: 
receiving, from the UV, a notification that the UV has arrived within a predefined distance of a destination (see at least Schaffalitzky, 11: 24-43, adjusting the flight path of the UAV if necessary. The flight path intersect circle, the occurrence may trigger a change in the UAV from coarse positioning to fine positioning. See also Fig. 5 for illustration that circle is drawn within a certain distance from destination); and 
Schaffalitzky does not explicitly disclose
sending, to the user device, an indication that the UV has arrived within the predefined distance. 

Schaffalitzky, however, discloses sending notification to user device (see at least Schaffalitzky, 18: 15-22, sending a message to recipient)
Rademaker teaches sending notification message to indicate customer is nearby a delivery vehicle carrying package for the customer (see Rademaker, Fig. 10B, see message 1030: customer has arrived; and see the map 1024 that shows vehicle and customer are on the same block).
Therefore, it would be obvious for one ordinary skilled in the art at the time of the invention to include Rademaker’s triggers for sending notification with Schaffalitzky’s messaging capability for the purpose of facilitating delivery (Schaffalitzky: 1:5-15; Rademaker: 0006-0008)

As per claim 21, Schaffalitzky discloses the system of claim 1, but does not explicitly disclose wherein the user preferences include a default delivery destination based on a type of good associated with the package. 
Gillen, however teaches a user preference including a default delivery destination based on a type of good associated with the package (see at least Gillen, 0063, customer … may electronically authorize delivery of the item without an in-person signature … a disclaimer for delivering the item without an in-person signature (e.g., delivering the item by leaving it at a front door of a house). Examiner notes that the default delivery location of front door is based on overriding an in-person-signature requirement that is based on whether the good is a high-value good (see 0060))
The rationale to combine Gillen would persist from claim 1.

Claims 9, 14-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaffalitzky in view of Rademaker, further in view of Farris, even further in view of Dixon, Gillen and Horton (US 20060074768).
As per claim 9, Schaffalitzky discloses the system of claim 8, but does not explicitly disclose wherein the UV captures the image or video using an infrared (IR) camera.
Schaffalitzky, however, discloses the UV has an infrared camera to capture image (see at least Schaffalitzky, 3: 54-67, UAV include infrared camera).
Horton teaches using camera to capture image as a condition to complete delivery (see at least Horton, 0055, a camera for taking a picture of the buyer 22 prior to relinquishing control of the goods 24. This capability may, in some cases, provide an additional deterrent against fraudulent transaction).
It would also have been obvious for one ordinary skilled in the art before the effective filing date of the claimed invention to combine Horton’s photo capture prior to completing delivery with Schaffalitzky/Rademaker/Dixon/Gillen for the purpose of adding another deterrent against fraudulent transactions (Horton: 0055)

Claim 14 includes limitation substantially similar to claim 1 except the following:
Instructing, via a communication network, a user device to collect user preferences on delivery logistics
Receiving the user preferences from the user device
User financial data received from a financial service provider server

Regarding 
Instructing, via a communication network, a user device to collect user preferences on delivery logistics
Receiving the user preferences from the user device
Schaffalitzky discloses user placing order to have package delivered to his/her address using user device via communication network, which disclose the above limitations (See Fig. 3 for user device being PDA and computer; and see also 7: 50-65, user device may be used by human user for procuring items from the electronic marketplace. User may request delivery of items using the UAV).
Please refer to claim 1 for the remaining limitations and the rationale to combine would persist.

Regarding 
User financial data received from a financial service provider server
Horton teaches receiving user financial data from a financial service provider server that indicates fraud (see at least Horton, 0051-0053, driver requests that the buyer 22 physically present the payment card … driver uses the information … to verify that the payment card 26 presented … is in fact a valid card that has not been reported lost or stolen, and … that it is the same card used to order the goods. … The validity of the payment card can be checked by transmitting the payment card information … to the central payment card verification system. See also Fig. 1 for relative relationship between central verification system (financial service provider server) and shipper computer system)
It would also have been obvious for one ordinary skilled in the art before the effective filing date of the claimed invention to combine Horton’s receiving financial data indicating fraud from a financial service provider server with Schaffalitzky/Rademaker/Dixon/Gillen for the purpose of preventing goods to be delivered via fraudulent transaction (Horton: 0053).

Claims 15-20, 22 contains limitations substantially similar to claims 2-3, 6-7, 10, 21; please refer to the rejection above for portions of references that teach each limitation; these claims would also be rejected under similar rationale as a combination of Schaffalitzky/Rademaker/Dixon/Gillen similar to the motivation of claim 14.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Additionally, when rewritten in independent claim form, readability and clarity would be improved if “one or more authentication criteria” and “the one or more authentication criteria” is amended to “two or more authentication criterion” and “the two or more authentication criterion”, respectively. 
Claim 5, which depends on claim 1, as currently worded, includes the following limitations
Receiving real-time information comprising location information of the UV and the user device, and at least one of weather data, police crime data, or fire data
Determining, based on the user preferences, the user financial data, and the real-time information, whether the delivery of the package is authorized, the determination comprising:
Performing an authentication process according to one or more authentication criteria, the one or more authentication criteria being configured by the user based on a type of good associated with the package;
Wherein the authentication process comprises:
Determining whether the user preferences, the user financial data, and the real-time information satisfy a first authentication criterion
Determining that a second authentication criterion is required based on the user preferences;
Transmitting, to the user device, a request for additional authentication data; and
Determining whether the additional authentication data satisfies the second authentication criterion
As shown in 103 rejection of claim 1, the combination of cited prior arts shows basing on real-time information (which includes weather information), user financial data, and user preferences, whether delivery is authorized. However, for at least the reason that the weather information of Farris is subjected to the same authentication criterion that is based on a type of good. Therefore, the combination of references do not teach or show the above limitations. 
Furthermore, while Dixon teaches a non-driver release area that suggest past crime had occurred (0061), the non-driver release area is based on historical data as opposed to receiving such crime data in real-time. Therefore, Dixon’s non-driver release area does not read on the above limitations either.
Atlawy (Altawy, Riham, and Amr M. Youssef. "Security, privacy, and safety aspects of civilian drones: A survey." ACM Transactions on Cyber-Physical Systems 1.2 (2016): 1-25. https://dl.acm.org/doi/pdf/10.1145/3001836) discusses delivery drones can authenticate users based on codes (page 13, section 4.2, subsection Theft and Vandalism) and separately that weather condition plays a vital role in flight operation of drone (page 13-14, section 4.2, subsection Weather and Civic Challenges). However, similarly to above cited prior art(s), Atlawy does not teach or disclose the above limitations. 
Response to Argument
Applicant’s argument regarding to 103 rejection has been fully considered but are moot in view of the new ground(s) of the rejection except for claim 5. For claim 5, please refer to allowable subject matter section above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE CHEN whose telephone number is (571)270-5499.  The examiner can normally be reached on Monday-Friday, 8:30 AM -5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE CHEN
Primary Examiner
Art Unit 3628



/GEORGE CHEN/Primary Examiner, Art Unit 3628